IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


PHILIP A. IGNELZI, INDIVIDUALLY,         : No. 192 WAL 2017
PHILIP A. IGNELZI AND MARIANNE           :
IGNELZI, HUSBAND AND WIFE                :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
OGG, CORDES, MURPHY AND IGNELZI,         :
LLP; GARY J. OGG; SAMUEL J.              :
CORDES; MICHAEL A. MURPHY,               :
INDIVIDUALLY; MICHAEL A. MURPHY          :
AND REBECCA MURPHY, HUSBAND              :
AND WIFE; OGG, MURPHY, AND               :
PERKOSKY, LLP; JOHN D. PERKOSKY;         :
AND ESQUIRE REALTY ASSOCIATES            :
                                         :
                                         :
PETITION OF: GARY J. OGG, MICHAEL        :
A. MURPHY AND REBECCA MURPHY,            :
OGG, MURPHY AND PERKOSKY, LLP            :
AND JOHN D. PERKOSKY                     :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.